ENTRY ORDER

                        SUPREME COURT DOCKET NO. 2013-256

                                 DECEMBER TERM, 2013

In re John Davis Buckley, Esq.                   }    Original Jurisdiction
                                                 }
                                                 }
                                                 }
                                                 }    Professional Responsibility Board
                                                 }
                                                 }    PRB NO. 2014-007

                        In the above-entitled cause, the Clerk will enter:

        Pursuant to Administrative Order 9, Rule 21.E., a hearing panel of the Professional
Responsibility Board has filed a written report with the Court recommending that it grant
respondent John Davis Buckley’s petition for reinstatement from disability inactive status,
subject to specified conditions. Based upon the report and recommendation, the Court finds by
clear and convincing evidence that reinstatement is warranted, and grants the petition subject to
the following conditions:

       1. Petitioner shall be placed on probation for a period of one year, commencing on the
          date of this order, under the provisions of Administrative Order 9, Rule 8.A(6).

       2.   The probation shall be supervised by a probation monitor acceptable to Disciplinary
            Counsel.

       3. Respondent shall, on a bi-monthly basis, review his client files with the probation
          monitor to discuss areas of client communication and practice management.

       4. During the period of probation, petitioner shall continue to consult with his treating
          psychiatrist, Dr. Kalibat, on a regular basis and as recommended. Dr. Kalibat shall
          provide Disciplinary Counsel with quarterly written reports as to respondent’s
          condition and shall note any concerns in his report.

       5. In the event Dr. Kaliban becomes unavailable, respondent shall seek treatment from
          another physician, notify Disciplinary Counsel, and arrange for the same written
          reports to be filed with Disciplinary Counsel.

       6. Respondent shall accept and implement all reasonable suggestions offered by the
          probation monitor and Dr. Kalibat or his replacement physician.

       7. All expenses of probation shall be the responsibility of respondent.
8. Respondent’s probation shall be renewed or terminated after one year as provided in
   Administrative Order 9, Rule 8.A(6).

9. Prior to readmission, respondent shall satisfy in full his Continuing Legal Education
   requirements, which shall include eight live credit hours in the areas of client
   communication and practice management.




                                        BY THE COURT:



                                        Paul L. Reiber, Chief Justice


                                        John A. Dooley, Associate Justice


                                        Marilyn S. Skoglund, Associate Justice


                                        Beth Robinson, Associate Justice


                                        Geoffrey W. Crawford, Associate Justice




                                    2